            Case 1:20-cr-00110-LJL Document 56 Filed 09/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              9/14/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                                                       :
                                                                       :   20-cr-00110 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
LAWRENCE RAY,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court has before it competing proposals for an amended protective order. Both
proposals incorporate the Court’s proposal that a third category of discovery materials be created
for materials that may be provided to the defendant and prospective defense witnesses for review
outside the presence of counsel but that may not be disclosed to third parties other than those
designated by the protective order. They also make explicit what the Government admitted at
argument was implicit in the existing protective order: that the defense could apply to the Court
for dedesignation of certain protected materials on the grounds that they were improperly
designated by the Government. There are two principal differences between the two proposals:

    1. The defense proposal, but not the Government proposal, contains definitions for those
       materials that may be reviewed by the defendant on his own but that may not be disclosed
       to third parties other than those specifically designated and those materials that may be
       reviewed by the defendant only in the presence of counsel. Dkt. No. 54-1 ¶ 3. In brief,
       the Government proposal provides the identical definition for “sensitive disclosure
       material” (which can be reviewed by the defendant only in the presence of counsel) and
       “confidential disclosure material” (which can be reviewed by the defendant outside the
       presence of counsel): “disclosure material [that] contains information that affects the
       privacy of individuals, and identifies, or could lead to the identification of, witnesses who
       the Government believes may be subject to intimidation or obstruction, and whose lives,
       persons, and property, as well as the lives, persons and property of loved ones, the
       Government believes will be subject to risk of harm absent the protective considerations
       set forth herein.” Dkt. No. 55-2 ¶ 2. The defense proposal distinguishes between the two
       categories. “Confidential Disclosure Material” is defined as disclosure material that
       “contains information that exposes personal information that substantially affects
       witnesses’ privacy.” Dkt. No. 54-1 ¶ 3. “Sensitive Disclosure Material” is defined as
       “information that affects the privacy of individuals, and identifies, or could lead to the
       identification of, witnesses who the Government believes may be subject to intimidation
            Case 1:20-cr-00110-LJL Document 56 Filed 09/14/20 Page 2 of 3




       or obstruction, and whose lives, persons, and property, as well as the lives, persons and
       property of loved ones, the Government believes will be subject to risk of harm absent
       the protective considerations set forth herein.” Dkt. No. 54-1 ¶ 2.
    2. The Government proposal would have the parties meet and confer concerning the
       Government’s designation of sensitive or confidential disclosure material and permit the
       defense to seek dedesignation of such material by the Court, but it would require the
       Government to respond within seven days of a defense filing only with respect to a
       request to dedesignate sensitive disclosure material. Dkt. No. 55-2 ¶ 8. It does not have
       a deadline for a request to dedesignate confidential disclosure material.1 The defense
       proposal would require a response to both challenges within seven days of the defense
       filing absent further order of the Court. Dkt. No. 54-1 ¶ 9.
    Upon consideration, the Court concludes the following:
    1. Neither the Government proposal nor the defense proposal sufficiently captures the
       Court’s intention. The Government proposal would limit the protection of the protective
       order to information that could subject a person to intimidation or obstruction or risk of
       harm without protecting from broad disclosure information that substantially affects the
       privacy of an individual. It also provides no criteria for the Court to determine whether
       Disclosure Material is Sensitive or Confidential. The defense proposal addresses the
       flaws of the Government proposal but has two flaws of its own: the definition of
       Confidential Disclosure Material accords protection without the need for the Government
       to show a threat of intimidation or obstruction or risk of harm, but it limits the definition
       to information “that substantially affects witnesses’ privacy”. It does not address
       information that substantially affects the privacy of an individual who may not be a
       witness. The definition of Sensitive Disclosure Material would leave it entirely to the
       Government to determine whether disclosure would create a risk of intimidation or
       obstruction or harm without any requirement that the Government’s belief be well
       founded. It thus could defeat the objective of subjecting the designations to challenge
       and judicial review. In other respects the definition of Sensitive Disclosure Material
       provided by both sides is too narrow. Accordingly, the Court will adopt the defense
       proposal with the following edits: (1) the definition of “Sensitive Disclosure Material”
       should be amended to reach “information that affects the privacy of individuals, and
       identifies, or could lead to the identification of, witnesses who the Government has a
       well-founded belief may be subject to intimidation or obstruction, or whose lives,
       persons, and property, as well as the lives, persons and property of loved ones, the
       Government has a well-founded belief will be subject to risk of harm absent the
       protective considerations set forth herein.” and (3) the language “contains information
       that exposes personal information that substantially affects witnesses’ privacy” should be
       replaced with the language “contains information that exposes personal information that
       substantially affects the privacy of an individual.”
1
 The Government proposal is also explicit in stating that the Government has the burden of establishing good cause
for its designation of disclosure material as sensitive, but it is implicit always that the party who designates
disclosure or discovery material under a protective order has the burden of establishing that the material was
properly designated if the designation is challenged. Dkt. No. 55-2 ¶ 8.


                                                        2
         Case 1:20-cr-00110-LJL Document 56 Filed 09/14/20 Page 3 of 3




   2. The differences between paragraph 8 of the Government proposal and paragraph 9 of the
      defense proposal are minor: the Court always has the power to set a deadline for a
      response. The Court finds it easier to have a default date of seven days for a Government
      response absent a Court order for both types of challenges but will accord the
      Government more than seven days for a response upon application by the Government.
   3. Finally, paragraph 6 of the Government’s proposed protective order should be revised to
      replace the language “Disclosure material” at the beginning of the first sentence with
      “Sensitive or confidential disclosure material.”
   The Government is ordered to submit a proposed amended protective order consistent with
   this Order by no later than September 18, 2020.


      SO ORDERED.


Dated: September 14, 2020                         __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                              3
